{¶ 30} The sentencing order in this case is internally inconsistent. The sentencing order should be vacated and the case remanded to the trial court for clarification.
 {¶ 31} We should not speculate as to what the sentencing order means.
 {¶ 32} Therefore, I concur in judgment only.
Walsh, P.J., of the Twelfth Appellate District, sitting by assignment of the Chief Justice, pursuant to Section 5(A)(3), Article IV of the Ohio Constitution.
Powell, J., of the Twelfth Appellate District, sitting by assignment of the Chief Justice, pursuant to Section 5(A)(3), Article IV of the Ohio Constitution.
Valen, J., of the Twelfth Appellate District, sitting by assignment of the Chief Justice, pursuant to Section 5(A)(3), Article IV of the Ohio Constitution.